DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 10-12, 14-17, 26-28, 30, 41 and 42 are pending in the application.
This office action is in response to the amendment filed on 4/15/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 10-12, 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating in an animal model of periventricular leukomalacia injury, inducing remyelination, reduce demyelination, promoting oligodendroglial progenitor cell (OPC) proliferation and or differentiating, comprising administering a therapeutic amount of immature astrocytes to the subject, does not reasonably provide enablement for a method of preventing or treating a wide variety of demyelinating disease as claimed.  Nor does the method enabled for preventing and treating human subject that has demyelinating disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
This rejection is rewritten to address the amendment
The nature of the invention
Claims 1 is drawn to a method of treating a demyelinating disease, periventricular leukomalacia (PVL), in a subject, comprising administering to the subject a therapeutic effective amount of immature astrocytes, and reduces demyelination.   
The breadth of the claim and the teaching from the specification and the existence of working example
The specification teaches demyelinating diseases encompass a number of disorders that result in the degradation of myelin sheath, producing a showing of slowing or cessation of nerve cell conduction, with symptoms ranging from relatively mild to profound.  The specification states: “at present, there is no cure for demyelinating disease.” (page 1, paragraph [0003]).  The specification teaches that immature astrocytes, but not mature astrocytes, can be transplanted and act on native OPCs to promote OPC proliferation, differentiation and remyelination (paragraph [0031]). In example 1, the specification teaches generating immature astrocytes differentiated from hiPSC following established protocol from prior art (paragraph [0115]). The specification teaches the immature astrocyte expresses specific markers CD44 and vinmentin and regulated OPC proliferation and differentiation in culture (paragraph [0121]). The specification teaches in the mouse model of PVL, insults were induced in P6 Rag1 -/- immune-deficient mice using unilateral carotid ligation followed with hypoxia, which resulted in selective injury to the subcortical while matter without detectable injury to cortical neurons. The specification teaches immature hiPSC astrocyte were grafted to the periventricular area adjacent to corpus callosum where hypo-myelination was observed, and promoted OPC proliferation, differentiation and myelination in injured site, but not in control side where there is no injury (paragraph [0124]). The specification teaches that PVL mouse receiving hiPSC astrocytes also showed improved behavioral performance (paragraph [0124]).  It is noted that the specification acknowledges intracerebral cell transplantation during neonatal period is not ideal in clinical settings, and survival of the implanted cells may be significantly compromised in demyelinating disease such as multiple sclerosis (paragraph [0131]).  
The claims encompasses treating human subject with PVL by administering immature astrocytes to the subject.  However, there is no example provided in the specification that a human subject is treated by administering immature astrocyte to the human subject having PVL.  As such, the claimed scope exceeds the teaching from the present specification.
The state of prior art and the predictability in the art
The prior art recognizes that administering of whole cell is likely to be associated with certain clinical risks such as low cell survival rate, graft rejection, limited or improper differentiation or tumor formation (Zawadzka et al., Cells 2021, Vol.10, 2995, pages 1-24, page 3, 2nd paragraph).  Despite many promising result from experimental and pre-clinical studies using specific cell type generated from pluripotent cell, the majority of the of the studies were performed with animal models. At present, 5 years after the filing of the present application, the implementation of using cell based therapy for treating demyelinating disease such as spinal cord injury in general is rather limited, far from routine (page 14, last paragraph).  Another review article by Chen et al. 2015 (IDS, #17) also addresses the limitation of the clinical potential of stem/progenitor cell-derived astroglia for treatment of neurological disease, including there is no single markers available that reliably distinguish human immature and mature astroglia that can be used to obtain a homogenous population astroglia at a defined immature stage, lack of feasibility to transplant cell for certain type of demyelinating disease at the time of the injury, uncontrolled axon outgrowth and lack of robustness of remyelination (see page 726-727, concluding remarks).   In view of at least the above discussed technical challenges still remaining at the time the application was filed, and even 5 years post filing, whether administering a therapeutically effective amount of immature astrocyte may treat demyelinating disease in human is still unpredictable.  
The amount of experimentation required 
In view of the technical difficulties related to immature astrocyte based therapy as discussed above, a skilled artisan would have to look solely to the guidance provided in the present specification to practice the claimed method. However, the specification only provides a single mouse model of PVL that showed improvement following transplantation of immature astrocyte, but does not address how to overcome the art recognized technical difficulty to translate the success in rodent model to human subject. Therefore, the skilled artisan would have to engage in undue experimentation to practice the method to its full scope as claimed. Accordingly, the claimed invention is only enabled to the scope as discussed above.  
Response to Arguments
Applicant argues that MPEP2164 states an animal model in the specification constitutes a working example if that example correlates with a disclosed invention. Applicant argues the enablement requirement may be satisfied by in vitro data and animal tests when experimentation on human subject is inappropriate. Applicant cites Edwards which the court decides the animal model for cardiac valve prosthesis provides enablement for use in humans.  Applicant asserts that the mouse models used in Example 1 of the present application are standard and routinely employed animal model systems to the skilled artisan.  Applicant asserts that the method may be applied to human without undue experimentation just like in Edwards.  Applicant argues that a considerable amount of experimentation is permissible when extrapolating animal data for investigating the potential therapeutic benefits of a drug.  
The above argument has been considered but deemed unpersuasive. When discussing the correlation of working example, MPEP 2164 states “the issue of ‘correlation’ is also dependent on the state of the prior art.” As discussed in the rejection, the prior art at the time of filing indicates there are many technical difficulties associated with administering whole cell to human subject to treat demyelinating disorders.  For example, Zawadzka teach administering of whole cell is likely to be associated with certain clinical risks such as low cell survival rate, graft rejection, limited or improper differentiation or tumor formation (Zawadzka et al., Cells 2021, Vol.10, 2995, pages 1-24, page 3, 2nd paragraph).  Despite many promising result from experimental and pre-clinical studies using specific cell type generated from pluripotent cell, the majority of the of the studies were performed with animal models. At present, 5 years after the filing of the present application, the implementation of using cell based therapy for treating demyelinating disease such as spinal cord injury in general is rather limited, far from routine (page 14, last paragraph).  Zawadzka teach cell therapies performed with rodent models, and majority of them are in early testing, and none NSC trials show sufficient efficacy (page 14, 2nd paragraph, 11-12).  As such, the correlation has not been established.  The present application has not established a correlation between the mouse model treated with immature astrocyte with human PVL disorder treatment either.  The amount of experimentation would have been undue to practice the claimed method in a human subject.  Therefore, for reasons discussed in the previous rejection and set forth above, this rejection is maintained. The claimed method is enabled to the scope as indicated above.
New Ground of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17 and 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “the subject does not have signs or symptoms of the demyelinating disease” renders the claim indefinite because claim 1 recites a method of treating PVL, if there is no signs and symptoms, it is unclear what is being treated.
Regarding claims 17 and 42, the recitation of the “the induced pluripotent stem cell is differentiated from a cell obtained from the subject” renders the claim indefinite because pluripotent stem cell cannot be “differentiated” from a more differentiated cell.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 12, 14-17, 26-28, 30, 41-42 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Goldman et al (US 10,450,546).  
Goldman et al. disclose a method of treating myelin-deficient disease, by administering oligodendrocyte precursor cells to the subject, wherein the disease may be periventricular leukomalacia (PVL) or cerebral palsy (col. 15, lines 39-46, and col. 16, lines 23).  Goldman et al. disclose that oligodendrocyte precursor cells (OPC) may be obtained by differentiating human iPSC (example 1), and said cells can differentiate into both oligodendroglial and astrocytic cells (col.25, lines 15-26, and Figure 3), which meets the limitation of being immature astrocytes.  Therefore, the disclosure of Goldman et al. anticipates claim 1 and 26.
Regarding claims 2 and 27, Goldman et al. disclose the cells are injected into the major brain area, spinal cord white matter tracts (col.16, lines 56-59), which meets the limitation of injured tissue site for PVL.  
Regarding claims 3 and 28, Goldman et al. teach the 105 to 108 cells may be administered to the subject (col.16, line 7). 
Regarding claims 5 and 30, Goldman et al. teach cells are injected in pharmaceutical acceptable salt solution (col.16, lines 39-41).
Regarding claims 10, Goldman et al. disclose that the transplanted cells generated abundant myelin sheath (col.28, lines 6-12, and Figure 7), which meets the limitation of reduces or eliminates or not showing signs of demyelinating disease. 
Regarding claim 12, since Goldman et al. already teach treating PVL, a subject already have symptoms of PVL inherently has risk factors for the disease. 
Regarding claims 14-17 and 41-42, Goldman et al. disclose that the implanted cells are obtained from human pluripotent stem cells, both hESC and hiPSC (col.17, lines 20-23).  Goldman et al. disclose that OPC cells may be obtained from patient autologously (col.17, lines 4-6), which meets the limitation of a cell obtained from the subject (to be treated). 
Applicant’s arguments directed to previous art rejections are considered moot in view of the new ground of rejection necessitated by the amendment as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636